

116 HR 4453 IH: Protecting Seniors from Health Care Fraud Act of 2019
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4453IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Mr. Ruiz introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to distribute additional information to Medicare
			 beneficiaries to prevent health care fraud, and for other purposes.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Protecting Seniors from Health Care Fraud Act of 2019. (b)FindingsCongress finds the following:
 (1)Seniors are more vulnerable to fraud than the general population. (2)Because seniors require more health care services than the general population, they need more information on health care schemes so they can protect themselves.
 (3)The Department of Health and Human Services should provide more up-to-date information in order to educate seniors on health care scams.
 2.Distribution of additional information to seniors to prevent health care fraudSection 1804 of the Social Security Act (42 U.S.C. 1395b–2) is amended by adding at the end the following new subsection:
			
				(e)Distribution of additional information on health care fraud
					(1)Annual reports on health care fraud schemes
 (A)In generalIn connection with the Health Care Fraud and Abuse Control Program established under section 1128C, the Secretary, acting through the Office of the Inspector General of the Department of Health and Human Services, and the Attorney General, shall transmit to Congress, and make available to the public, an annual report on health care fraud schemes that are targeted to seniors and steps that are being taken to combat such schemes and to educate seniors concerning such schemes. The first such report shall be transmitted and made available not later than 2 years after the date of the enactment of this subsection.
						(B)Contents of reports
 (i)In generalSubject to clause (ii), each annual report under subparagraph (A) shall include the following information:
 (I)Identification of most prevalent fraud schemesThe identification of the 10 most prevalent health care fraud schemes that are targeted to seniors and the prevalence and trends in such schemes.
 (II)Protection of seniorsActions that seniors and law enforcement and government agencies are taking and can take to combat such schemes and to protect seniors against health care fraud schemes.
 (III)Additional suggestionsPolicy suggestions to improve protections for seniors, including whether the additional information provided under this subsection is helping seniors in protecting them against fraud.
 (ii)LimitationsThe Secretary may— (I)omit information from an annual report on fraud schemes targeting seniors if public disclosure of the information would compromise an ongoing investigation; and
 (II)report information on fraud schemes by categories in an annual report if a more detailed disclosure of such a scheme would educate criminals rather than seniors.
 (iii)Private-public partnershipThe Secretary, acting through the Office of the Inspector General of the Department of Health and Human Services and the Attorney General, may enter into an arrangement between public and private partners to develop the report that identifies the top 10 most prevalent health care fraud schemes and the associated report information.
 (C)Quarterly updatingThe information described in clauses (i) and (ii) of subparagraph (B) shall be updated quarterly to reflect changes in fraud schemes and methods to combat and educate seniors concerning such schemes.
 (D)LanguagesSuch reports, as updated, shall be available in English and Spanish. (2)Dissemination of reports and top 10 list (A)In generalThe Secretary shall—
 (i)disseminate the reports under paragraph (1) to Medicare beneficiaries through mechanisms that reach the most Medicare beneficiaries; and
 (ii)provide for the mailing to each Medicare beneficiary of a list of the top 10 most prevalent health care fraud schemes.
 (B)Quarterly updates of top 10 list included with Medicare summary noticesThe Secretary shall include an updated list of the top 10 most prevalent health care fraud schemes under paragraph (1)(C) with the quarterly Medicare summary notices mailed to Medicare beneficiaries.
 (C)Posting of reports and quarterly updates on websitesThe annual reports, and quarterly updates, under this subsection shall be posted on the website of the Health Care Fraud and Abuse Control Program and on other websites maintained or supported by the Secretary relating to the Medicare program, the State Health Insurance Assistance Program, and Senior Medicare Patrol of the Administration on Aging.
 (3)Sources of information for reportsInformation for the reports and updates under paragraph (1) shall be gathered from at least the following sources:
 (A)Department of Health and Human ServicesThe following sources within the Department of Health and Human Services: (i)Medicare hotlines, including 1–800–MEDICARE, 1–800–HHSTIPS, and Medicare fraud toll-free hotlines and websites (such as www.stopmedicarefraud.gov) established by the Office of the Inspector General of the Department of Health and Human Services and the Centers for Medicare & Medicaid Services.
 (ii)State Health Insurance Assistance Programs (SHIPs). (iii)The Administration on Community Living, including—
 (I)the Senior Medicare Patrol (SMP) of the Administration on Aging; and (II)Aging and Disability Resource Centers.
 (iv)Medicare administrative contractors, fiscal intermediaries, and other contractors with the Centers for Medicare & Medicaid Services performing functions which may relate to fraud and abuse under the Medicare program.
 (v)The Indian Health Service. (B)Department of JusticeThe Department of Justice, including the Federal Bureau of Investigation.
 (C)SSAThe Social Security Administration. (D)FTCThe Federal Trade Commission.
 (E)Optional additional sourcesAt the option of the Secretary— (i)State agencies that deal with elder abuse; and
 (ii)other governmental and nongovernmental entities with expertise in the protection of seniors from health care fraud as deemed appropriate..
		